UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4762


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANITA LAVON WILLIAMS, a/k/a Lavon Williams, a/k/a Sylvia
Hayes, a/k/a Akeen Lewis, a/k/a Betty Davis, a/k/a Stacy
Meadows, a/k/a Keith Chase, a/k/a April Shoulders, a/k/a
Beverly Purdue,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00010-CCE-1)


Submitted:   February 23, 2012            Decided:   February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Sandra J.
Hairston, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anita Lavon Williams pled guilty to one count of mail

fraud, 18 U.S.C.A. § 1341 (West Supp. 2011), and was sentenced

to an above-Guidelines term of fifty-four months imprisonment.

Williams appeals her sentence, arguing that it was unreasonably

high and an abuse of discretion.                 We affirm.

           Williams        had    fifteen      criminal      history      points,       which

placed   her   in    criminal       history       category         VI.     Her    advisory

Guidelines     range       was    37-46        months.         The       district       court

characterized       its    decision       to     sentence       Williams        above     the

Guidelines range as both a departure pursuant to U.S. Sentencing

Guidelines Manual § 4A1.3, p.s. (2010), and a variance pursuant

to 18 U.S.C. § 3553(a) (2006).                   The court considered Williams’

long record of fraud offenses, including ten worthless check

convictions    which       were     not   counted       in     her    criminal      history

score,   see    USSG      § 4A1.3     cmt.       n.8,    and    the      fact    that     she

attempted to extort money from the victim after her arrest.                              The

district     court        decided     that       a      one-level        departure        was

insufficient and a two-level departure was necessary to achieve

a   sentence    that      took    into    account        Williams’        past    criminal

conduct,   reflected        the     seriousness         of   the     offense,     promoted

respect for the law, and served to protect the public.

           We review a sentence, including a sentence outside the

Guidelines range, for procedural and substantive reasonableness.

                                             2
United   States   v.   Gall,   552   U.S.   38,   46,   51   (2007);   United

States v. Diosdado-Star, 630 F.3d 359, 363 (4th Cir.), cert.

denied, 131 S. Ct. 2946 (2011).             Here, after review of the

record, we conclude that the sentence was both procedurally and

substantively reasonable.        The court had a reasoned basis for

its decision to impose a sentence above the Guidelines range and

made an individualized statement explaining its decision.

           We therefore affirm the district court’s judgment.             We

dispense   with   oral    argument     because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3